Per Curiam. This matter comes before the Court upon a motion filed by Respondent to dismiss said claim. The basis of the claim heretofore filed is that the State of Illinois purchased a ticket from Claimant for one of its employees. The employee in question, before the flight, sustained an injury and did not make the flight. It appears that the ticket itself was lost and the airline was not notified that the ticket was lost and would not be used until after the actual flight. The Court finds that the ticket was sold to the State of Illinois in good faith and the fact that it was not used is not the fault of Claimant. It is hereby ordered Respondent’s motion to dismiss is denied and an award is made to Claimant in the amount of $62.00.